J-S47036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWIN ROHNEY MOWRER,                       :
                                               :
                       Appellant               :      No. 2016 MDA 2018

         Appeal from the Judgment of Sentence Entered June 27, 2018
               in the Court of Common Pleas of Lebanon County
             Criminal Division at No(s): CP-38-CR-0002087-2016

BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                    FILED: SEPTEMBER 20, 2019

        Edwin Rohney Mowrer (“Mowrer”) appeals from the judgment of

sentence imposed following his convictions of drug delivery resulting in death,

possession with intent to deliver a controlled substance, and two counts of

criminal conspiracy.1 We affirm.

        On August 15, 2015, Robert Marshall (“the victim”) overdosed on heroin

in the bathroom of his apartment. Maggie Oberholtzer (“Oberholtzer”), the

victim’s wife, who had been in another room watching television, discovered

the victim unconscious, on the floor of the bathroom.         A used syringe, a

glassine baggy, and two blue, waxy wrappers were found next to the victim.

On August 20, 2015, the victim passed away in the hospital.         An autopsy



____________________________________________


1   18 Pa.C.S.A. § 2506; 35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. § 903.
J-S47036-19



revealed that the victim died from acute morphine toxicity, resulting from his

injection of heroin.2

       Pennsylvania State Trooper Norbert Brennan (“Trooper Brennan”) led

the investigation into the victim’s death. As part of his investigation, Trooper

Brennan interviewed Emily Hartranft (“Hartranft”).         Hartranft informed

Trooper Brennan that several days prior to the victim’s death, she delivered

heroin to the victim that she had received from Mowrer. Hartranft advised

Trooper Brennan that the heroin was packaged in a blue wrapper.

       Trooper Brennan subsequently interviewed Mowrer. Mowrer admitted

to providing heroin to the victim on a separate occasion. Mowrer stated that,

the night prior to the victim’s death, he bought the victim’s car in exchange

for $400 in cash and a bundle of heroin.

       Following a jury trial, Mowrer was found guilty of the above-mentioned

offenses. The trial court sentenced Mowrer to an aggregate term of 8 to 20

years in prison. Mowrer filed a timely post-sentence Motion, challenging the

sufficiency and weight of the evidence, which the trial court denied. Mowrer

filed a timely Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

       On appeal, Mowrer raises the following questions for our review:

____________________________________________


2 The parties stipulated at trial to the admission of a medical expert opinion
by Wayne Ross, M.D. (“Dr. Ross”). According to Dr. Ross, the human body
metabolizes heroin and converts it into morphine in the blood. It was Dr.
Ross’s medical opinion that the presence of morphine in the blood indicated
that heroin was injected into the victim’s body shortly before the overdose.

                                           -2-
J-S47036-19


      I. Whether [Mowrer’s post-sentence M]otion for acquittal should
      be granted due to the Commonwealth’s failure to present
      sufficient evidence at trial to prove[,] beyond a reasonable
      doubt[,] that [Mowrer] delivered the controlled substance that
      caused the overdose?

      II. Whether the jury’s [verdict was] against the weight of the
      evidence as it pertains to establishing[,] beyond a reasonable
      doubt[,] that [Mowrer] delivered the controlled substance that
      caused the overdose?

Brief for Appellant at 4.

      In his first claim, Mowrer alleges that the evidence was insufficient to

support his convictions of drug delivery resulting in death and conspiracy to

commit drug delivery resulting in death. Id. at 9-12. Mowrer argues that the

evidence was insufficient to prove that the heroin that he had delivered to the

victim was same the heroin that killed him. Id. at 10-12. Mowrer claims that

the victim could have consumed the bundle that he had provided, and then

obtained heroin from another source, which caused the overdose. Id. at 11-

12.   Mowrer points out that hours before the victim overdosed, while

Oberholzer and the victim were at a barber shop, Oberholzer left the barber

shop to get a drink at a nearby gas station. Id. at 12. Mowrer argues that

the victim may have used this opportunity to obtain more heroin from a




                                     -3-
J-S47036-19



different dealer.3 Id.

       We apply the following standard of review when considering a challenge

to the sufficiency of the evidence:

       [W]hether[,] viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be
       considered. Finally, the finder of fact[,] while passing upon the
       credibility of witnesses and the weight of the evidence produced,
       is free to believe all, or part or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

       Here, Hartranft testified that, two or three days prior to the victim’s

overdose, she provided heroin to the victim that she had received from


____________________________________________


3   Because Mowrer’s claim only challenges the sufficiency of the
Commonwealth’s evidence as to whether Mowrer supplied the heroin that
killed the victim, we will limit our review to this narrow issue. See, e.g.,
Commonwealth v. Cain, 906 A.2d 1242, 1244 (Pa. Super. 2006) (stating
that where the appellant only challenges the sufficiency of the evidence
regarding his identity as the perpetrator of the crime, this Court “need not
conduct a thorough review of the evidence to determine whether it can
support a finding that all the elements of [the crime] have been met.”).

                                           -4-
J-S47036-19


Mowrer. See N.T., 1/24/18, at 23-24. She stated that around the same time,

she had also obtained heroin from Mowrer. Id. at 23. The heroin she received

was packaged in clear glassine baggies, with a blue, waxy wrapper inside, and

a purple stamp on the outside. See id. (Exhibit 11 admitted into evidence).

     Trooper Brennan testified that the heroin found near the victim,

following his overdose, was packaged in the same way as the heroin Hartranft

had received from Mowry.     Id. at 41.   He stated that it was common for

packaging to vary between drug dealers. Id. For instance, dealers often use

different style and color baggies, and different markings. Id.

     Mowrer provided a written statement to police admitting that he had

delivered 10 bags of heroin to the victim the night before the victim’s

overdose. See id. (Exhibit 10 admitted into evidence, wherein Mowrer wrote,

“I[,] Edwin Mowrer[,] [b]ought a[n] Audi off of [the victim] for $400 and a

bundle of [h]eroin.”), 47 (wherein Trooper Brennan testified that a “bundle”

of heroin consists of 10 bags); see also id. at 42, 43, 47 (wherein Trooper

Brennan testified that when interviewing Mowry, Mowry admitted that he had

given the victim heroin the night before the victim’s overdose). Mowrer told

Trooper Brennan that he had delivered the heroin to the victim at around 9:00

p.m. the night before the victim overdosed. Id. at 39.

     Oberholtzer testified that she saw the victim meet with a man at around

8:00 or 9:00 p.m. the night before the victim overdosed. Id. at 14. According

to Oberholtzer, she was with the victim from then until when he overdosed,


                                    -5-
J-S47036-19


except for three brief occasions: (1) she left the victim for a few minutes while

he was getting his hair cut at a barber shop; (2) the victim used the bathroom

at the barber shop; and (3) the victim used the bathroom at their apartment,

minutes before he overdosed. Id. at 17, 12-13, 18-19.

      Given this evidence, it was reasonable for the jury to conclude that the

heroin supplied by Mowrer, on either occasion, was the heroin that killed the

victim.   See Melvin, supra.      Accordingly, when viewed in a light most

favorable to the Commonwealth, the evidence was sufficient to support

Mowrer’s convictions of drug delivery resulting in death, and conspiracy to

commit drug delivery resulting in death.

      In his second claim, Mowrer challenges the weight of the evidence

underlying his convictions. Brief for Appellant at 13-14. Mowrer argues that

the jury placed too much emphasis on the testimony by the Commonwealth’s

witnesses.   Id. at 14.   In particular, Mowrer challenges the credibility of

Hartranft’s testimony, because she is a recovering drug addict. Id.

              The law pertaining to weight of the evidence claims is well-
      settled. The weight of the evidence is a matter exclusively for the
      finder of fact, who is free to believe all, part, or none of the
      evidence and to determine the credibility of the witnesses. A new
      trial is not warranted because of a mere conflict in the testimony
      and must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice.
              On appeal, our purview is extremely limited and is confined
      to whether the trial court abused its discretion in finding that the
      jury verdict did not shock its conscience. Thus, appellate review
      of a weight claim consists of a review of the trial court’s exercise

                                      -6-
J-S47036-19


      of discretion, not a review of the underlying question of whether
      the verdict is against the weight of the evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(quotation marks and citations omitted).

      Here, the jury, sitting as fact-finder, was free to assess the credibility of

the Commonwealth’s witnesses in rendering the verdict.           See Gonzalez,

supra. Based on the record, the jury’s decision is supported by the evidence,

and does not shock one’s sense of justice. See Commonwealth v. Gibbs,

981 A.2d 274, 282 (Pa. Super. 2009) (stating that “[w]hen the challenge to

the weight of the evidence is predicated on the credibility of trial testimony,

our review of the trial court’s decision is extremely limited. Generally, unless

the evidence is so unreliable and/or contradictory as to make any verdict

based thereon pure conjecture, these types of claims are not cognizable on

appellate review.”). Thus, the trial court did not abuse its discretion in denying

Mowrer’s weight of the evidence claim.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2019




                                      -7-